DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant has no parent nor child priority data on file.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 06/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adamski et al (US 2020/0403956) in view of Peterson et al (US 2016/0148014).
Regarding claim 1, Adamski et al discloses method for obscured contact information sharing (fig. 2, method for obscuring contact user profile content revealing), the method comprising: 
(first user using first user device requests another user using another computer device participation where their contact faces are initially obscured in images, [0143]-[0151]), wherein the obscured contact includes a plurality of information elements (obscured contact image faces includes puzzle pieces, [0152]-[0158]); 
receiving, via an electronic communications interface of the first user device from the second user device, the obscured contact and data about obscuring at least one of the plurality of information elements of the obscured contact (one of the first user using first computer device and the another user using another computer device receiving at least one of the plurality of contact faces obscured in images which includes puzzles pieces, [0143]-[0151]); 
based on the data about obscuring the at least information element, obscuring, by an operating system of the first user device, the at least one information element of the obscured contact from presentation by the first user device to a user (based on system determines to obscuring at least one of the plurality of contact faces, CPU obscuring the at least one of the plurality of contact faces by first user using first computer device to the another user using another computer device, [0159]-[0179]); and 
Adamski et al does not specifically disclose concept of removing, by the operating system of the first user device, the at least one information element of the obscured contact from contact information storage of the first user device in response to 
However, Peterson et al specifically teaches concept of removing, by the operating system of the first user device, the at least one information element of the obscured contact from contact information storage of the first user device in response to detection of a predetermined time indicated by the second user device or a delete command from the second user device (when first user of a user device receiving a command from a second user of another user device to delete user contact personal information, first user of a user device deletes the user contact personal information, [0037]-[0045]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Adamski et al with concept of removing, by the operating system of the first user device, the at least one information element of the obscured contact from contact information storage of the first user device in response to detection of a predetermined time indicated by the second user device or a delete command from the second user device of Peterson et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve protecting sensitive information, (Peterson et al, [0002])

Regarding claim 2, Adamski et al discloses method (fig. 2, method for obscuring contact user profile content revealing), wherein the plurality of information elements of the obscured contact includes a phone number of the second user device (the plurality of contact faces obscured with puzzle pieces includes a user contact information using a phone number, [0080]-[0081], [0268]-[0269], [0274]-[0275]).

Regarding claim 3, Adamski et al discloses method (fig. 2, method for obscuring contact user profile content revealing), wherein obscuring, by an operating system of the first user device, the at least one information element of the obscured contact from presentation by the first user device to a user includes setting a flag for the at least one information element indicating that the at least one element is obscured from presentation (based on system determines to obscuring at least one of the plurality of contact faces, CPU obscuring the at least one of the plurality of contact faces by first user using first computer device to the another user using another computer device includes a setting signal of face puzzle pieces that the at least one of the faces is obscured from presentation, [0159]-[0179]).

Regarding claim 4, Adamski et al discloses method (fig. 2, method for obscuring contact user profile content revealing), further comprising: 
receiving, via a user interface of the first user device, an input associated with presenting the at least one information element of the obscured contact (user inputs so as to obscuring at least one of the plurality of contact faces to the another user using another computer device, [0159]-[0179]); 
in response to receiving the input, checking if the flag is set for the at least one information element (when user inputs so as to obscuring at least one of the plurality of contact faces to the another user using another computer device, system determines to includes a setting signal of face puzzle pieces that the at least one of the faces is obscured from presentation, [0159]-[0179]); and 
in response to determining that the flag is set, obscuring the at least one information element (when system determines to set setting signal for face puzzle pieces, set the at least one of the faces to be obscured from presentation, [0159]-[0185]).

Regarding claim 5, Adamski et al discloses method (fig. 2, method for obscuring contact user profile content revealing), further comprising 
Adamski et al does not specifically disclose concept of receiving, via an electronic communications interface of a first user device from the second user device, the predetermined time after which the first user device is to remove the at least one information element of the second user device.
However, Peterson et al specifically teaches concept of receiving, via an electronic communications interface of a first user device from the second user device, the predetermined time after which the first user device is to remove the at least one information element of the second user device (when first user of a user device receiving a command from a second user of another user device to delete user contact personal information at a predetermined time, first user of a user device deletes the user contact personal information of the other user using other device, [0037]-[0045]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Adamski et al with concept of receiving, via an 

Regarding claim 6, Adamski et al discloses method (fig. 2, method for obscuring contact user profile content revealing), 
Adamski et al does not specifically disclose concept of wherein the delete command indicates a new time that is different than the predetermined time at which to remove the contact identifier from contact information storage of the first user device, and wherein in response to receiving the delete command, modifying a time parameter field for the at least one information element to the new time if the new time has not yet passed.
However, Peterson et al specifically teaches concept of wherein the delete command indicates a new time that is different than the predetermined time at which to remove the contact identifier from contact information storage of the first user device, and wherein in response to receiving the delete command, modifying a time parameter field for the at least one information element to the new time if the new time has not yet passed (when first user of a user device receiving a command from a second user of another user device at a particular time different from a predetermined time to delete user contact personal information, first user of a user device deletes from the storage of the first user of a user device receiving a command from a second user of another user device at a particular time different from a predetermined time to delete user contact personal information the user contact personal information, [0037]-[0045], [0051]-[0059])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Adamski et al with concept of wherein the delete command indicates a new time that is different than the predetermined time at which to remove the contact identifier from contact information storage of the first user device, and wherein in response to receiving the delete command, modifying a time parameter field for the at least one information element to the new time if the new time has not yet passed of Peterson et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve protecting sensitive information, (Peterson et al, [0002])

Regarding claim 7, Adamski et al discloses method (fig. 2, method for obscuring contact user profile content revealing), further comprising: 
receiving, at the first user device, a command to unobscure an information element of the plurality of information elements, the information element having been obscured (receiving, at the first user device, a command to unobscured at least one of the plurality of contact faces, the at least one of the plurality of contact faces having been obscured, [0131]-[0132], [0136], [0228]-[0229]); and 
in response to the command, unobscuring the information element (in response to the command, unobscuring the at least one of the plurality of contact faces, [0131]-[0132], [0136], [0228]-[0229]).

Regarding claim 8, Adamski et al discloses method (fig. 2, method for obscuring contact user profile content revealing), further comprising: 
performing a cryptographic key exchange by the first user device with the second user device (performing username/ password exchange by first user using user device to communicate with the second user of the other user device, [0106]-[0107], [0160]-[0162]); and 
mapping, by the operating system of the first user device, the at least one information element in an encrypted form to a corresponding cryptographic key for decrypting the at least one information element from the encrypted form (performing username/ password exchange by first user using user device to communicate with the second user of the other user device authenticating user, [0106]-[0107], [0160]-[0162]).

Regarding claim 9, Adamski et al discloses method (fig. 2, method for obscuring contact user profile content revealing), further comprising providing by the first user device to the second user device, a verification that a telecommunication provider associated with the first user device supports concealing the contact identifier of the second user device from one or more call records associated with the first user device (performing username/ password exchange by first user using user device to communicate with the second user of the other user device authenticating user, whereby the at least one of the plurality of contact faces having been obscured, [0131]-[0132], [0136], [0228]-[0229] [0106]-[0107], [0160]-[0162]).

Regarding claim 10, Adamski et al discloses system for obscured contact information sharing (fig. 2, method for obscuring contact user profile content revealing), the system comprising: 
a first user device comprising a processor configured to (first user using first user device requests another user using another computer device participation where their contact faces are initially obscured in images, would be obvious to have a processor configured to, [0143]-[0151]): 
receive, via an electronic communications interface of the first user device, a request from a second user device to provide an obscured contact (first user using first user device requests another user using another computer device participation where their contact faces are initially obscured in images, [0143]-[0151]), wherein the obscured contact includes a plurality of information elements (obscured contact image faces includes puzzle pieces, [0152]-[0158]); 
receive, via an electronic communications interface of the first user device from the second user device, the obscured contact and data about obscuring at least one of the plurality of information elements of the obscured contact (one of the first user using first computer device and the another user using another computer device receiving at least one of the plurality of contact faces obscured in images which includes puzzles pieces, [0143]-[0151]); 
based on the data about obscuring the at least information element, obscure, by an operating system of the first user device, the at least one information element of the obscured contact from presentation by the first user device to a user (based on system determines to obscuring at least one of the plurality of contact faces, CPU obscuring the at least one of the plurality of contact faces by first user using first computer device to the another user using another computer device, [0159]-[0179]); and 
Adamski et al does not specifically disclose concept of remove, by the operating system of the first user device, the at least one information element of the obscured contact from contact from contact information storage of the first user device in response to detection of a predetermined time indicated by the second user device or a delete command from the second user device.
However, Peterson et al specifically teaches concept of remove, by the operating system of the first user device, the at least one information element of the obscured contact from contact from contact information storage of the first user device in response to detection of a predetermined time indicated by the second user device or a delete command from the second user device (when first user of a user device receiving a command from a second user of another user device to delete user contact personal information, first user of a user device deletes the user contact personal information, [0037]-[0045])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Adamski et al with concept of remove, by the operating system of the first user device, the at least one information element of the obscured contact from contact from contact information storage of the first user device in response to detection of a predetermined time indicated by the second user device or a delete command from the second user device of Peterson et al.  One of ordinary skill 

Regarding claim 11, Adamski et al discloses system (fig. 2, system for obscuring contact user profile content revealing), wherein the contact identifier is a phone number of the second user device (the plurality of contact faces obscured with puzzle pieces includes a user contact information using a phone number, [0080]-[0081], [0268]-[0269], [0274]-[0275]).

Regarding claim 12, Adamski et al discloses system (fig. 2, system for obscuring contact user profile content revealing), wherein the at least one information element of the obscured contact is obscured from presentation by the first user device to a user at least in part by setting a flag for the at least one information element indicating that the at least one element is obscured from presentation (based on system determines to obscuring at least one of the plurality of contact faces, CPU obscuring the at least one of the plurality of contact faces by first user using first computer device to the another user using another computer device includes a setting signal of face puzzle pieces that the at least one of the faces is obscured from presentation, [0159]-[0179]).

Regarding claim 13, Adamski et al discloses system (fig. 2, system for obscuring contact user profile content revealing), wherein the first user device is configured to: 
(user inputs so as to obscuring at least one of the plurality of contact faces to the another user using another computer device, [0159]-[0179]); 
in response to receiving the input, check if the flag is set for the at least one information element (when user inputs so as to obscuring at least one of the plurality of contact faces to the another user using another computer device, system determines to includes a setting signal of face puzzle pieces that the at least one of the faces is obscured from presentation, [0159]-[0179]); and 
in response to a determination that the flag is set, obscure the at least one information element (when system determines to set setting signal for face puzzle pieces, set the at least one of the faces to be obscured from presentation, [0159]-[0185]).

Regarding claim 14, Adamski et al discloses system (fig. 2, system for obscuring contact user profile content revealing), 
Adamski et al does not specifically disclose concept of wherein the first user device is configured to receive from the second user device the predetermined time after which the first user device is to remove the obscured contact of the second user device.
However, Peterson et al specifically teaches concept of wherein the first user device is configured to receive from the second user device the predetermined time after which the first user device is to remove the obscured contact of the second user (when first user of a user device receiving a command from a second user of another user device to delete user contact personal information at a predetermined time, first user of a user device deletes the user contact personal information of the other user using other device, [0037]-[0045])..
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Adamski et al with concept of wherein the first user device is configured to receive from the second user device the predetermined time after which the first user device is to remove the obscured contact of the second user device of Peterson et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve protecting sensitive information, (Peterson et al, [0002])

Regarding claim 15, Adamski et al discloses system (fig. 2, system for obscuring contact user profile content revealing), wherein the first user device is configured to provide to the second user device, a verification that a telecommunication provider associated with the first user device supports concealing the at least one information element of the second user device from one or more call records associated with the first user device (performing username/ password exchange by first user using user device to communicate with the second user of the other user device authenticating user, whereby the at least one of the plurality of contact faces having been obscured, [0131]-[0132], [0136], [0228]-[0229] [0106]-[0107], [0160]-[0162]).

Regarding claim 16, Adamski et al discloses computer program product for obscured contact information sharing, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to (fig. 2, system for obscuring contact user profile content revealing, would be obvious to have computer program product for obscured contact information sharing, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to [0152]-[0158]): 
receive, via an electronic communications interface of the first user device, a request from a second user device to provide an obscured contact (first user using first user device requests another user using another computer device participation where their contact faces are initially obscured in images, [0143]-[0151]), wherein the obscured contact includes a plurality of information elements (obscured contact image faces includes puzzle pieces, [0152]-[0158]); 
receive, via an electronic communications interface of the first user device from the second user device, the obscured contact and data about obscuring at least one of the plurality of information elements of the obscured contact (one of the first user using first computer device and the another user using another computer device receiving at least one of the plurality of contact faces obscured in images which includes puzzles pieces, [0143]-[0151]); 
(based on system determines to obscuring at least one of the plurality of contact faces, CPU obscuring the at least one of the plurality of contact faces by first user using first computer device to the another user using another computer device, [0159]-[0179]); and 
Adamski et al does not specifically disclose concept of remove, by the operating system of the first user device, the at least one information element of the obscured contact from contact from contact information storage of the first user device in response to detection of a predetermined time indicated by the second user device or a delete command from the second user device.
However, Peterson et al specifically teaches concept of remove, by the operating system of the first user device, the at least one information element of the obscured contact from contact from contact information storage of the first user device in response to detection of a predetermined time indicated by the second user device or a delete command from the second user device (when first user of a user device receiving a command from a second user of another user device to delete user contact personal information, first user of a user device deletes the user contact personal information, [0037]-[0045])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Adamski et al with concept of remove, by the operating system of the first user device, the at least one information element of the 

Regarding claim 17, Adamski et al discloses computer program product (fig. 2, computer program product for obscuring contact user profile content revealing), wherein the contact identifier is a phone number of the second user device (the plurality of contact faces obscured with puzzle pieces includes a user contact information using a phone number, [0080]-[0081], [0268]-[0269], [0274]-[0275]).

Regarding claim 18, Adamski et al discloses computer program product (fig. 2, computer program product for obscuring contact user profile content revealing), wherein the at least one information element of the obscured contact is obscured from presentation by the first user device to a user at least in part by the processor being caused to set a flag for the at least one information element indicating that the at least one element is obscured from presentation (based on system determines to obscuring at least one of the plurality of contact faces, CPU obscuring the at least one of the plurality of contact faces by first user using first computer device to the another user using another computer device includes a setting signal of face puzzle pieces that the at least one of the faces is obscured from presentation, [0159]-[0179]).

Regarding claim 19, Adamski et al discloses computer program product (fig. 2, computer program product for obscuring contact user profile content revealing), 
Adamski et al does not specifically disclose concept of wherein the first user device is configured to receive from the second user device the predetermined time after which the first user device is to remove the obscured contact of the second user device.
However, Peterson et al specifically teaches concept of wherein the first user device is configured to receive from the second user device the predetermined time after which the first user device is to remove the obscured contact of the second user device (when first user of a user device receiving a command from a second user of another user device to delete user contact personal information at a predetermined time, first user of a user device deletes the user contact personal information of the other user using other device, [0037]-[0045]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Adamski et al with concept of wherein the first user device is configured to receive from the second user device the predetermined time after which the first user device is to remove the obscured contact of the second user device of Peterson et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve protecting sensitive information, (Peterson et al, [0002])

Regarding claim 20, Adamski et al discloses computer program product (fig. 2, computer program product for obscuring contact user profile content revealing), wherein the first user device is configured to provide to the second user device, a verification that a telecommunication provider associated with the first user device supports concealing the at least one information element of the second user device from one or more call records associated with the first user device (performing username/ password exchange by first user using user device to communicate with the second user of the other user device authenticating user, whereby the at least one of the plurality of contact faces having been obscured, [0131]-[0132], [0136], [0228]-[0229] [0106]-[0107], [0160]-[0162]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677